Title: December 4. Wednesday.
From: Adams, John
To: 


       It is proper that I should note here, that in the Beginning of the Year 1780, soon after my Arrival at Paris Mr. Galloways Pamphlets fell into my Hands. I wrote a long Series of Letters to a Friend in Answer to them. That Friend sent them to England: But the Printers dared not to publish them. They remained there untill the last Summer, when they were begun to be printed, and are continued to this day, not being yet quite finished, in Parkers General Advertiser, but with false dates, being dated in the Months of January and February last, under the Title of Letters from a distinguished American. They appear to have been well received and to have contributed somewhat, to unite the Nation in accellerating the Acknowledgment of American Independance, and to convince the nation of the Necessity, of respecting our Alliances and of making Peace.
       
       I hope it will be permitted to me or to some other who can do it better, some Ten or fifteen Years hence, to collect together in one View, my little Negotiations in Europe. Fifty Years hence it may be published, perhaps 20.1 will venture to say, however feebly I may have acted my Part or whatever Mistakes I may have committed, yet the Situations I have been in between angry Nations and more angry Factions, have been some of the most singular and interesting that ever happened to any Man. The Fury of Ennemies as well as of Elements, the Subtilty and Arrogance of Allies, and what has been worse than all, the Jealousy, Envy, and little Pranks of Friends and CoPatriots, would form one of the most instructive Lessons in Morals and Politicks, that ever was committed to Paper.
      